Opinion by
White, P. J.
§ 66. Limitation; account between merchant and merchant; case stated. Suit for a balance on open account. Plea of the statute of limitation of two years was sustained and judgment was rendered for the defendant. It *103ivas admitted by the parties, as shown by the agreed statement of facts, and was so found by the trial court, that both parties were merchants; that the several bills of goods mentioned in the account were purchased by defendant of plaintiff, not for his own personal use, but for the purpose of selling again for profit. The account itself shows it to be current and mutual, being mutual debits and credits covering a period of more than twelve months, the last item of said account being dated October 26, 1886, and being for cotton purchased by appellant from appellee. Suit was filed February 25, 1889. The account being one between merchant and merchant — being mutual and current — was not barred by the statute of limitations of two years; and the suit was brought within four years from the cessation of business between the parties. [R. S., art. 3203, subd. 5, and art. 3205, subd. 3; Water-works Co. v. Murray, 72 Tex. 112; McGuire v. Bidwell, 64 Tex. 43.] The judgment of the court below is reversed, and judgment is here rendered that D. H. Regan, appellant, plaintiff in the court below, do have and recover of and from the appellee, R. H. Bonham, defendant in the court below, the sum of $640.78, and interest upon the same at the rate of eight per cent, per annum from the 1st day of January, 1887, the date of the accrual of said account, together with all cost in this behalf and in the court below expended, for which execution may issue.
March 15, 1890.
Reversed and rendered.